Citation Nr: 0532059	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  99-06 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 
60 percent for non-union of the left humerus with a history 
of osteomyelitis.

2.  Entitlement to a disability rating in excess of 
30 percent for a healed fracture of L2 with deformity and 
degenerative disc disease.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.

These matters come to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

The veteran's appeal was previously before the Board in May 
2001, at which time the Board denied the claims for increased 
ratings.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  As the 
result of a joint motion for remand, in an August 2002 order 
the Court vacated the May 2001 decision and remanded the 
appeal to the Board for re-adjudication.

The Board, in turn, remanded the appeal to the RO for 
additional development.  That development has been completed 
and the case returned to the Board for further consideration.

In a May 2000 rating decision the RO awarded a total 
disability rating based on individual unemployability, and 
assigned an effective date of April 16, 1999, for the total 
rating.  The veteran, through his representative, submitted a 
notice of disagreement with the effective date assigned for 
the total rating in July 2000, and asserted that he was 
entitled to an effective date in 1994.  

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal filed after a statement of 
the case is furnished to the veteran.  The notice of 
disagreement must be filed within one year from the date of 
mailing of the notice of the determination.  The substantive 
appeal must be filed within 60 days from the date the 
statement of the case is mailed, or within the remainder of 
the one year period from the date of mailing of the notice of 
determination, whichever occurs later.  In the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of the case.  See 38 U.S.C.A. § 7105 
(West 2002); Roy v. Brown, 5 Vet. App. 554 (1993); 38 C.F.R. 
§§ 20.200, 20.302 (2004).

The RO issued a statement of the case in September 2000, and 
a copy was sent to the veteran's representative.  The copy of 
the statement of the case that was sent to the veteran was 
apparently returned because it was sent to an old address, 
and in October 2000 the RO re-mailed the statement of the 
case to the veteran's then-current address.  The copy of the 
statement of the case that was sent to his representative was 
not returned.

The RO issued a rating decision in August 2000 in which the 
RO awarded an earlier effective date of September 22, 1998, 
for the grant of the total rating.  In the rating decision 
the RO indicated that an effective date of September 22, 
1998, was being awarded, and that entitlement to an effective 
date prior to September 22, 1998, was being denied.  The 
veteran was provided a separate notice regarding that 
decision on the same day the statement of the case was 
issued.  A copy of the decision notice was also provided to 
the veteran's representative.

The veteran's representative did not submit a substantive 
appeal regarding the effective date issue until October 2001, 
more than one year following notice of the May 2000 decision.  
In the letter enclosing the substantive appeal the 
representative conceded that the time for filing the 
substantive appeal "had long expired," but asserted that he 
never received the statement of the case because it was 
"apparently" mailed to an old address.  A review of the 
documents in the claims file shows, however, that the 
representative did not notify VA of his new address (same 
building, Suite 217) until May 2001, eight months after the 
statement of the case was issued.  Moreover, there is no 
indication that the copy mailed to the representative was 
returned as undeliverable.  In fact, in correspondence from 
the representative dated July 2000, just two months prior to 
the issuance of the September 2000 rating decision notice, 
the "old" address (Suite 403) was utilized.  Although the 
claims file does not reflect the actual address used by the 
RO in mailing the statement of the case, by applying the 
presumption of regularity the RO is presumed to have mailed 
the document to the representative's latest address of 
record.  See Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir 
2004) (application of the presumption of regularity is not 
barred because there is no evidence in the record to 
establish the actual mailing).  The representative's 
allegation of non-receipt is not sufficient to overcome that 
presumption.  See Schoolman v. West, 12 Vet. App. 307 (1999).  

For the reasons shown above the Board finds that the 
representative is deemed to have timely received a copy of 
the statement of the case.  The substantive appeal received 
in October 2001 was not timely filed, and the veteran failed 
to perfect an appeal of the effective date assigned in the 
May 2000 rating decision.  See 38 U.S.C.A. § 7105 (West 
2002); Roy, 5 Vet. App. at 554; 38 C.F.R. §§ 20.200, 20.302 
(2005).

The Board acknowledges decisions of the Court of Appeals for 
Veterans Claims which hold that a failure to file a timely 
substantive appeal does not automatically foreclose an 
appeal, render a claim final, or deprive the Board of 
jurisdiction.  Gonzalez-Morales v. Principi, 16 Vet. App. 556 
(2003) quoting Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  
However, the Board finds those cases are not controlling 
here.  In Gonzalez-Morales and Rowell, the RO had not treated 
the appeals as closed, and issued supplemental statements of 
the case despite the untimely-filed substantive appeals.  The 
key in those cases was that the RO never treated the appeals 
as closed.  

In this case, conversely, a review of computer tracking 
information reveals that the RO did, in fact, close the 
appeal with the issue pertaining to the effective date 
assigned by the May 2000 rating decision.  The VACOLS appeals 
screen listing the earlier effective date issue indicates 
that the appeal on that issue was closed by the RO on January 
11, 2001.  That issue was not certified to the Board in 
January 2001, nor decided by the Board in the May 2001 
decision.  Thus, Gonzalez-Morales and Rowell, supra do not 
apply to give the Board jurisdiction over the appeal closed 
by the RO.  

The veteran's representative also asserts that the August 
2000 rating decision in which the RO awarded an earlier 
effective date constitutes a new decision on that issue, 
which is subject to appeal.  In October 2001 he submitted a 
notice of disagreement with the August 2000 decision, and 
again asserted that the veteran was entitled to an effective 
date in 1994.  

In the October 2001 notice of disagreement the representative 
stated that "apparently" he did not receive notice of the 
August 2000 decision because the RO also mailed it to an old 
address.  The documents in the claims file indicate that he 
was provided a copy of the rating decision and notice 
informing him of the decision and, as shown above, the notice 
and decision are presumed to have been mailed to his latest 
address of record.  There is no indication in the record that 
these documents were returned.  The Board finds, therefore, 
that the representative is deemed to have timely received 
notice of the August 2000 decision.

The representative also asserts that the veteran was not 
notified of the August 2000 decision until October 2000, in 
that the original mailing was sent to the wrong address and 
the document was remailed in October 2000.  A review of the 
documents in the claims file reveals, however, that although 
the September 2000 statement of the case was sent to the 
wrong address and remailed on October 27, 2000, the notice of 
the August 2000 decision (which was mailed September 11, 
2000) was mailed to the veteran's correct, current address, 
and was not returned.  The veteran is presumed, therefore, to 
have received notice of the August 2000 decision in September 
2000, and the representative's assertions to the contrary are 
not sufficient to rebut that presumption.  

For these reasons the Board finds that the notice of 
disagreement received in October 2001 pertaining to the 
August 2000 rating decision was not timely filed.  38 C.F.R. 
§ 20.302(2005).

The Board acknowledges that the earlier effective date issue 
was included on the VA certification of appeal, but finds 
that such does not establish jurisdiction for the Board in 
this case.  It is apparent from the record, the only reason 
the RO certified the issue is based on a June 2005 statement 
from the veteran's representative indicating that the appeal 
on that issue was still pending.  Nevertheless, in the 
absence of a timely filed notice of disagreement, no Board 
jurisdiction exists.  38 U.S.C.A. § 7105.

Thus, regardless of the certification of the issue, the Board 
finds that the issue of entitlement to an earlier effective 
date for the award of the total rating based on individual 
unemployability is not within its jurisdiction.  See 
38 U.S.C.A. § 7105 (West 2002); Roy, 5 Vet. App. at 554; 
38 C.F.R. §§ 20.200, 20.302 (2005).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The residuals of a fracture of the left humerus are 
manifested by non-union of the humerus with a false flail 
left shoulder joint, without loss of the head of the humerus 
or a recurrence of osteomyelitis.

3.  The residuals of a fracture of the L2 vertebra are 
manifested by a demonstrable deformity of the vertebral body 
and recurring attacks of severe back pain, with little 
intermittent relief, without evidence of sciatic neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess 
of 60 percent for non-union of the left humerus with a 
history of osteomyelitis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.71a, 
Diagnostic Codes 5000 and 5202 (2004).

2.  The criteria for a 50 percent schedular disability rating 
for a healed fracture of L2 with deformity and degenerative 
disc disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 5293 (1997); 
38 C.F.R. §§ 4.1, 4.3, 4.40, 4.71a, Diagnostic Code 5243 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a higher rating 
for the left arm disability because he should receive an 
additional 10 percent rating for osteomyelitis.  He has not 
presented any specific contentions regarding his low back 
disability.
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
Court held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the VCAA notice 
to the claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in December 2004 by 
informing him of the evidence required to establish 
entitlement to higher ratings.  The RO also informed him of 
the information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO informed him 
that although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.  The Board 
finds, therefore, that VA has fulfilled its duty to inform 
the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 187.

Although the December 2004 notice was sent following the July 
1998 decision, the veteran has had more than eight months 
following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following the 
December 2004 notice the RO received additional evidence and 
re-adjudicated the substantive merits of the veteran's claim 
in a May 2005 supplemental statement of the case.  In re-
adjudicating the claim the RO considered all the evidence of 
record and applied the benefit-of-the-doubt standard of 
proof.  In resolving his appeal the Board will also consider 
all the evidence now of record, and apply the same standard 
of proof.  The Board finds, therefore, that the delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication.  See Mayfield, supra.  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the private and VA treatment records the 
veteran identified, and provided him VA medical examinations 
in February 1998, November 1999, and August 2004.  The 
veteran presented testimony before the RO's Decision Review 
Officer in April 1999.  The veteran has not indicated the 
existence of any other evidence that is relevant to his 
appeal, and stated that he had no additional evidence to 
submit.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. § 3.159(c) (2004).



Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2004).

Diagnostic Code 5000 for osteomyelitis provides that with 
evidence of a discharging sinus or other evidence of active 
infection within the past 5 years, a 20 percent rating 
applies.  If the disorder is inactive, following repeated 
episodes, without evidence of active infection in the past 
five years, a 10 percent rating applies.  The rating for 
osteomyelitis is combined with any other rating based on 
limitation of motion, etc.  A rating for osteomyelitis will 
not be applied following cure by removal or radical resection 
of the affected bone.  The 20 percent rating on the basis of 
activity within the past five years is not assignable 
following the initial infection of active osteomyelitis with 
no subsequent reactivation.  The prerequisite for this 
historical rating is an established recurrent osteomyelitis.  
To qualify for the 10 percent rating, two or more episodes 
following the initial infection are required.  This 20 
percent rating or the 10 percent rating, when applicable, 
will be assigned once only to cover disability at all sites 
of previously active infection with a future ending date in 
the case of the 20 percent rating.  38 C.F.R. § 4.71a (2004).

Diagnostic Code 5202 for other impairment of the humerus 
provides an 80 percent rating for loss of the head of the 
humerus (flail shoulder) in the major extremity, and a 
70 percent rating if in the minor extremity.  A 60 percent 
rating applies for non-union of the humerus (false flail 
joint) in the major extremity, and a 50 percent rating if in 
the minor extremity.  38 C.F.R. § 4.71a (2004).

Since the veteran's claim for an increased rating for his low 
back disability was initiated in January 1998, the rating 
criteria for back disabilities have been revised twice.  The 
rating criteria for intervertebral disc syndrome were revised 
in August 2002, effective September 23, 2002.  See Schedule 
for Rating Disabilities, Intervertebral Disc Syndrome, 67 
Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. Part 
4 (2004)).  The rating criteria for disabilities of the spine 
were revised in August 2003, effective September 26, 2003.  
See Schedule for Rating Disabilities, The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. Part 4 (2004)).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 
3-00.

In denying entitlement to a rating in excess of 30 percent in 
the July 1998 rating decision, the RO applied the version of 
the rating criteria that was previously in effect.  In a 
November 2004 supplemental statement of the case the RO 
considered the revisions to the rating criteria that became 
effective after July 1998.  The Board finds, therefore, that 
it may proceed with a decision on the merits of the veteran's 
claim, with consideration of the original and revised 
regulations, without prejudice to him.  See Bernard v Brown, 
4 Vet. App. 384 (1993) (the Board is precluded from applying 
law not considered by the RO unless such application is not 
prejudicial to the veteran).  

According to the rating criteria in effect prior to September 
2003, Diagnostic Code 5285 for the residuals of fracture of 
the vertebrae provided a 100 percent evaluation with cord 
involvement with the veteran being bedridden or requiring 
long leg braces.  Lesser cord involvement was to be evaluated 
based on limitation of motion or nerve paralysis.  A 
60 percent evaluation applied if there was no cord 
involvement, but evidence of abnormal mobility requiring a 
neck brace.  If there was no abnormal mobility requiring a 
neck brace, the disorder was to be evaluated based on limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body.  38 C.F.R. § 4.71a (1997).

Diagnostic Code 5292 for limitation of motion of the lumbar 
spine provided a maximum 40 percent rating for severe 
limitation of motion.  A maximum 40 percent rating also 
applied for chronic lumbosacral strain.  38 C.F.R. § 4.71a 
(1997).

Diagnostic Code 5293 for intervertebral disc syndrome 
provided a 60 percent evaluation if the symptoms were 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation applied if the 
symptoms were severe, with recurring attacks and intermittent 
relief.  38 C.F.R. § 4.71a (1997).

The General Rating Formula for Diseases and Injuries of the 
Spine, which became effective in September 2003, is used to 
evaluate Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  With or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire thoracolumbar spine is rated at 50 percent.  A 
40 percent rating applies if forward flexion of the 
thoracolumbar spine is 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  Any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a (2004)

Intervertebral disc syndrome (Diagnostic Code 5243) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 60 percent rating applies 
if the disability is manifested by incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  The disability is rated at 40 percent if 
manifested by incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
Non-union of the Left Humerus with a History of Osteomyelitis

The evidence shows that in May 1990 the veteran fell and 
suffered a five-part comminuted fracture of the left proximal 
humerus.  The fracture was treated with open reduction and 
internal fixation with cerclage and a 12-hole T-plate.  The 
report of the surgical reduction shows that the head of the 
humerus was intact.  The veteran did very well following the 
initial surgery, without complications, and received 
extensive physical and occupational therapy for the left 
shoulder.  An 
X-ray study in August 1990 showed the fracture to be healed.  
In December 1990, however, he again fell and re-fractured the 
bone, causing bending of the fixating plate.  He subsequently 
developed an infection (osteomyelitis) in the fracture site, 
and in March 1991 the hardware was removed and extensive 
debridement done, resulting in a 10-centimeter loss of bone 
in the mid-shaft of the humerus.  He continued to receive 
antibiotic treatment for the osteomyelitis, including an 
eight-week nursing home stay for the administration of the 
antibiotic.  On completion of the antibiotic treatment, 
diagnostic tests showed no further sign of infection.

The VA treatment records and multiple VA examinations show 
that following the hospitalization and treatment in 1991, 
there was non-union of the left humerus fracture, with 
independent movement of the distal portion of the bone.  The 
evidence also shows that the veteran is left-handed, so the 
left upper extremity is the major extremity.  Although the 
veteran wore a brace to stabilize the left upper arm, he has 
had limited use of the left upper extremity because he is 
unable to lift the extremity by use of the shoulder joint.  
In an April 1996 rating decision the RO granted entitlement 
to compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
the left arm disability on the basis that the disability 
resulted from VA hospitalization.  The RO assigned a 
60 percent rating for the disability in accordance with 
Diagnostic Code 5202 based on the evidence of a flail joint 
with a history of osteomyelitis, without loss of the head of 
the humerus.

Diagnostic Code 5202 provides an 80 percent rating for a 
flail joint due to loss of the head of the humerus in the 
major extremity, and a 60 percent rating for non-union of the 
humerus (false flail joint) not involving loss of the head of 
the humerus.  The medical evidence in this case shows that 
the veteran is missing the mid-portion of the left humerus, 
and that the head of the humerus is intact.  The VA examiner 
in August 2004 was asked to determine whether the head of the 
humerus was missing, and determined that the veteran did not 
have loss of the head of the humerus, although he had lost a 
nine-centimeter section of the humerus shaft with total non-
union of the shaft.  The Board finds, therefore, that the 
criteria for a disability rating in excess of 60 percent 
pursuant to the criteria in Diagnostic Code 5202 are not met.

The veteran does not contend that he is entitled to a higher 
rating in accordance with Diagnostic Code 5202; he asserts 
that he is entitled to an additional rating due to the 
osteomyelitis.  In accordance with Diagnostic Code 5000, a 
20 percent rating is applicable if there is evidence of 
active infection within the past 5 years, and a 10 percent 
rating applies if the disorder is inactive, following 
repeated episodes, without evidence of active infection in 
the past 5 years.  According to the regulation, the 10 and 
20 percent ratings are applicable only if there has been a 
recurrence of the osteomyelitis following the initial 
infection; a rating for osteomyelitis will not be applied 
following cure by removal or radical resection of the 
affected bone.  38 C.F.R. § 4.71a (2004).  The medical 
evidence shows that as a result of the surgery performed in 
March 1991, the portions of the bone affected by the 
osteomyelitis were removed, resulting in shortening of the 
humerus.  Diagnostic testing on completion of the antibiotic 
treatment in 1991 showed no recurrence of the infection, and 
none of the VA or private treatment records indicate that 
there has been any recurrence of the infection since the 
initial treatment.  The Board finds, therefore, that the 
criteria for an additional rating for osteomyelitis are not 
met.

The veteran's representative relies on 38 C.F.R. § 4.43 for 
his argument that because service connection has been 
established for the osteomyelitis, the veteran is entitled to 
a permanent rating for that disorder, to be combined with the 
rating under Diagnostic Code 5202.  That section provides, 
however, that a rating for osteomyelitis will be assigned 
only if the disorder is chronic or recurring, and not if the 
focus of the infection has been removed by amputation.  In 
this case there has been no recurrence of the osteomyelitis 
since the initial infection resolved, and service connection 
was established only for "history of osteomyelitis."  The 
Board finds, therefore, that the representative's arguments 
are without merit.

The representative also contends that the veteran is entitled 
to special monthly compensation due to loss of use of the 
left hand.  In a November 2004 rating decision the RO granted 
special monthly compensation at the rate payable pursuant to 
38 U.S.C.A. § 1114(k) for loss of use of the left hand, 
effective from September 1994.  A higher rate of special 
monthly compensation is applicable only if the veteran has 
lost the use of both hands due to a service-connected 
disability.  See 38 U.S.C.A. § 1114(m) (West 2002).  The 
evidence does not indicate that he has lost the use of both 
hands, nor does he so claim.  

The available evidence indicates that the veteran may need 
the regular assistance of another person in performing the 
activities of daily living.  See 38 U.S.C.A. § 1114(l) (West 
2002).  In addition to his service-connected left arm and low 
back disabilities, however, the medical evidence shows that 
he has suffered a stroke, numerous falls, and hip and knee 
arthritis resulting in replacement of both knees and one hip.  
He also suffers from depression and alcohol abuse.  The 
evidence does not indicate that he needs the regular 
assistance of another person due solely to his service-
connected disabilities, nor does he so claim.  The Board 
finds, therefore, that a higher rate of special monthly 
compensation is not payable.

In summary, the criteria for a higher rating pursuant to 
Diagnostic Code 5202 are not met.  In addition, the criteria 
for a separate disability rating for osteomyelitis are not 
met.  The Board finds, therefore, that the preponderance of 
the evidence is against the claim of entitlement to a 
disability rating in excess of 60 percent for non-union of 
the left humerus with a history of osteomyelitis.
Healed Fracture of L2 with Deformity and Degenerative Disc 
Disease

The medical evidence shows that while in service the veteran 
incurred a fracture of the L2 vertebra when falling down a 
flight of stairs, for which service connection has been in 
effect since November 1959.  A 10 percent rating was assigned 
for the disability due to a deformity of the vertebra under 
Diagnostic Code 5285.  He subsequently developed degenerative 
disc disease in the lumbosacral spine, which was shown to be 
related to the in-service injury.  In a November 1975 rating 
decision the RO included degenerative disc disease in the 
definition of the service-connected disability.  The RO also 
increased the rating from 10 to 30 percent; 20 percent due to 
the degenerative disc disease, and an additional 10 percent 
for the deformity of the vertebral body.  The 30 percent 
rating has been in effect since July 1975.

The VA treatment records relevant to the veteran's January 
1998 claim for an increased rating show that he has continued 
to receive medication, including narcotics, for chronic low 
back pain.  He had difficulty walking due to pain in the 
knees and hips as well as the low back, and normally used a 
walker for ambulation.  In January 2001 his medical care 
provider found that the back pain was limited to the lumbar 
spine, without radiculopathy or bowel or bladder symptoms.  A 
May 2004 orthopedic consultation resulted in the finding that 
he was then confined to a wheelchair due to low back pain.

During the February 1998 examination he complained of daily 
pain in the low back that was exacerbated with any activity, 
such as walking or prolonged sitting.  He was unable to bend 
or lift without exquisite back pain.  He denied having any 
symptoms in the lower extremities, nor did the examination 
reveal any neurologic impairment in the lower extremities.  
The range of motion testing caused an increase in pain.  An 
X-ray study revealed pronounced arthritic changes throughout 
the lumbar spine, with narrowing of multiple disc spaces, 
numerous osteophytes, endplate sclerosis, associated 
scoliosis, and loss of height of the L2 vertebra.  The 
radiologist assessed these findings as severe arthritis of 
the lumbar spine with associated scoliosis.

During the November 1999 examination the veteran reported 
that his back pain was constant and aggravated by any 
activity.  He was unable to sit for more than 30 minutes due 
to muscle spasms.  On examination he walked with a cane.  

In conjunction with the August 2004 VA examination the 
veteran reported having constant back pain that was a "9" 
on a scale of 1-10.  He was unable to walk more than a few 
steps, and used a walker for ambulation.  Examination 
revealed muscle spasms, but no radiation of the back pain and 
the straight-leg raising test was negative.  Although there 
was 4/5 weakness in the lower extremities and no Achilles or 
patellar reflexes, the examiner expressly found no clinical 
evidence of intervertebral disc syndrome, and no bowel, 
bladder, or erectile dysfunction.  The veteran complained of 
pain throughout the range of motion testing.  An X-ray study 
again showed multiple levels of severe degenerative disc 
disease in the lumbar spine, and compression deformities of 
T10, T11, L1, and L2.

According to the rating criteria in effect prior to September 
2002, a 40 percent rating is applicable for intervertebral 
disc syndrome that is severe, with recurring attacks and only 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1997).  The evidence shows that the veteran has constant, 
severe pain in the low back due to degenerative disc disease 
that significantly limits his ability to ambulate, in that he 
must use a walker or wheelchair.  The Board finds, therefore, 
that the criteria for a 40 percent rating pursuant to 
Diagnostic Code 5293, under the original rating criteria, are 
met.  

In awarding an increased rating, the Board must provide an 
explanation for why a higher rating is not warranted.  See 
Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992).  
According to the rating criteria in effect prior to September 
2003, a higher rating was available under Diagnostic Code 
5285 if the vertebral fracture required the use of a neck 
brace or long leg braces, or resulted in the veteran being 
bedridden.  The evidence does not show that the vertebral 
fracture required the use of any braces, or caused the 
veteran to be bedridden.  Lesser cord involvement was to be 
rated based on limitation of motion or nerve paralysis.  The 
40 percent rating that is being assigned is the maximum 
schedular rating available for limited motion of the lumbar 
spine or chronic lumbosacral strain, and the medical evidence 
shows no nerve injury resulting from the vertebral fracture.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5292, and 5295 
(1997).  

A 60 percent rating is available under Diagnostic Code 5293 
if the degenerative disc disease is manifested by sciatic 
neuropathy.  The medical evidence shows that the low back 
pain does not radiate into the lower extremities, nor is 
there any neurologic impairment in the lower extremities.  
Although the examination in August 2004 showed weakness in 
the lower extremities and an absence of the Achilles and 
patellar reflexes, the straight leg raising test was negative 
and the examiner expressly found no clinical evidence of 
intervertebral disc syndrome.  The Board notes that, in 
addition to the service-connected low back disability, the 
veteran has arthritis in the hips and knees, for which he has 
undergone multiple arthroplasties.  The Board finds, 
therefore, that the criteria for a disability rating in 
excess of 40 percent based on the original rating criteria 
are not met.

According to the revised rating criteria, a 50 percent rating 
is applicable if the disability is manifested by unfavorable 
ankylosis of the entire thoracolumbar spine.  The medical 
evidence shows that although movement of the spine is 
painful, the spine is not ankylosed.  There are no associated 
objective neurologic abnormalities to warrant an additional 
rating.  In addition, a 60 percent rating may be assigned if 
the disability is manifested by incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  An "incapacitating episode" is defined as a 
period of acute signs and symptoms that requires bed rest 
prescribed by a physician and treatment by a physician.  
Although the veteran's low back disability may cause 
significant impairment, the medical evidence does not show 
that he has been prescribed bed rest by any physician.  The 
Board finds, therefore, that the criteria for a disability 
rating in excess of 40 percent based on the revised rating 
criteria are not met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Diagnostic Code 
5293 is not predicated on limitation of motion and 
incorporates all of the functional limitations due to 
degenerative disc disease, including pain.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  The Board finds, therefore, 
that consideration of all the functional limitations does not 
result in a higher rating.

The Board notes that the X-ray study in August 2004 revealed 
compression deformities of the T10 and T11 vertebrae, in 
addition to the L1 and L2 vertebrae.  Service connection has 
not, however, been granted for fractures to the T10 or T11 
vertebrae, nor is there any indication that the injuries to 
those vertebrae were incurred in service.  The Board finds, 
therefore, that a separate rating due to any limited motion 
of the thoracic spine is not warranted.

The veteran has been awarded a total disability rating based 
on individual unemployability due to his service-connected 
disabilities.  Because a total rating has been awarded, the 
Board need not consider entitlement to increased ratings for 
the left arm or low back disabilities on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2004).

In summary, the evidence shows that the criteria for a 
40 percent rating are met, based on the original rating 
criteria for degenerative disc disease of the lumbar spine.  
In addition, the veteran is entitled to an additional 
10 percent rating for the demonstrated deformity of the 
vertebral body, for a combined rating for the low back 
disability of 50 percent.  For these reasons the Board has 
determined that the evidence supports a 50 percent disability 
rating for a healed fracture of L2 with deformity and 
degenerative disc disease.  The Board also finds that because 
application of the original version of the rating criteria 
allows assignment of a 50 percent rating, that version of the 
rating criteria is more beneficial to the veteran.  See 
VAOPGCPREC 3-00.


ORDER

The claim of entitlement to a disability rating in excess of 
60 percent for non-union of the left humerus with a history 
of osteomyelitis is denied.

A 50 percent disability rating for a healed fracture of L2 
with deformity and degenerative disc disease is granted, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.


	                        
____________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


